In a proceeding in which an order of the Family Court, Kings County, was made on November 17,1971, after a hearing, finding that appellant had committed an act which, if done by an adult, would constitute the crime of robbery, the appeal is from a further order of the same court, dated March 20,1972, which discharged appellant to another proceeding in which appellant was subsequently ordered to be *995placed- in Lincoln Hall. Case remanded to the Family Court Judge who presided over the hearing which resulted in the order dated November 17, 1971 for a hearing on the identification issue and the making of findings of fact as to whether or not the in-court identification was tainted by the manner in which the identification was made at appellant’s home. In the interim the appeal will be held in abeyance. In our opinion, the lack of findings of fact in this record requires a hearing and the making of such findings on the issue of the validity of the in-court identification before proper appellate review can be had. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.